DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-14, and 16-19 are considered allowable
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Prior Art Innes et al. US Patent Application Publication No. 2016/0094546 teaches methods and systems for faster and more efficient smart card logon and for giving a client device full domain access in a remote computing environment. Fast smart card logon may be used to reduce latency and improve security. For example, the system may reduce the number of operations (e.g., interactions) between a server device used for authentication and the client device. These operations may include fetching a user certificate from the smart card or signing data. Fast smart card logon may also improve security by optionally avoiding PIN (or other credential) transmission over networks, and to enable single sign on from an authentication event (e.g., Secure Sockets Layer (SSL) or Transport Layer Security (TLS) authentication) using a smart card to the domain logon without resorting to PIN caching.
The Prior Art Kesari et al. US Patent Application Publication No. 2018/0262484 teaches various examples for single-sign on by way of managed mobile devices. For example, an identity provider service can receive a request for an identity assertion from an email client executed in a client device. The identity provider service can then detect a 
The Prior Art Peterson et al. US Patent Application Publication No. 2018/0115547 teaches systems and methods for edge protection for internal identity providers. A first claimed embodiment of the present disclosure involves a method for edge protection for internal identity providers. The method includes receiving a service authentication request at a virtual private networking (VPN) appliance on an edge of a secure network. A client device external to the secure network can send the service authentication request. The VPN appliance can then send a synthetic service authentication request to an identity provider in the secure network. This synthetic service authentication request can be based on the service authentication request. The VPN can then receive an authenticated credential from the identity provider. The authenticated credential is responsive to the synthetic service authentication request. The VPN appliance can then send the authenticated credential from the VPN appliance to the client device.
The instant application is allowable over Innes et al., Kesari et al., and Peterson et al. described above, either singularly or in combination, due to the instant application teaching a mobile computing device is configured to allow a user to launch native SaaS applications from different vendors using a single-sign-on without having to modify or hook the native SaaS applications. A VPN application operates as man-in- the-middle (MITM) for identity provider requests from SaaS services. The VPN application is initially authenticated with the identity provider, and receives an IDP authentication token which is stored. The IDP authentication token is used for authentication requests from SaaS services.
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of “operate the VPN application to authenticate with an identity provider (IDP), with the identity provider providing an IDP authentication token to the VPN application upon authentication, operate the first native SaaS application to access a first SaaS service with the first SaaS service redirecting the first native SaaS application to the identity provider for authentication, operate the VPN application to only intercept traffic from the first native SaaS application to the identity provider while passing traffic for other destinations as is with the VPN application modifying the traffic by inserting the IDP authentication token to be presented to the identity provider without2In re Patent Application of: requiring the user to login for authentication, and operate the first native SaaS application to provide the first SaaS application access token to the first SaaS service to complete authentication” as recited in independent claims 1, 10, and 16 in combination with the remaining elements of the claim as a whole.
Therefore the claims of the instant application are allowable over the cited prior art.[AltContent: textbox ()]
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAHIMEH MOHAMMADI/    Examiner, Art Unit 2439    

/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439